Citation Nr: 1340857	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  10-01 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right hand disability. 

2.  Entitlement to service connection for residuals of right ring finger surgery, to include as secondary to right hand trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from February 1971 to February 1975.  The Veteran also had periods of service in the Air Force National Guard from July 1986 to October 1994.

These matters come before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky.  

In January 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in June 2012 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  In a December 2012 rating decision, the Appeals Management Center granted service connection for ingrown toenails and gastroesophageal reflux disease; thus, those issues are no longer for appellate consideration. 

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left ring finger disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. (See January 2012 Board hearing transcript, page 20.) 



FINDINGS OF FACT

1.  The Veteran is less than credible with regard to the severity of an incident to the right hand and fingers in service.

2.  The most probative competent clinical evidence of record is against a finding that the Veteran has a current right hand disability causally related to, or aggravated by, active service. 

3.  The most probative competent clinical evidence of record is against a finding that the Veteran has residuals of right ring finger surgery casually related to, or aggravated by service and/or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right hand disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for residuals of right ring finger surgery, to include as secondary to service-connected disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in January 2009.

VA has a duty to assist the appellant in the development of the claims.  The claim file includes service treatment records (STRs), Social Security Administration (SSA) records, VA and private medical records, and the statements of the Veteran and others in support of the claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  In a statement dated in August 2009, the Veteran asserted that he received treatment for four fingers of his right hand from 1975 to 1977 through a civilian hospital emergency room.  He also notes that he had a 1983 injury to his hand which involved a crushed nerve in the palm of his right hand, and not his fingers.  That incident necessitated surgery by Dr. Wolf at Jewish Hospital.  VA has informed the Veteran that he should submit pertinent medical records or authorization for VA to obtain such records.  The Veteran has failed to do so.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board finds that VA does not have a further duty to assist the Veteran in obtaining records. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an adequate opinion has been obtained.  The claim file includes a 2012 VA examination/opinion report.  The opinion is predicated on consideration of the Veteran's disabilities and his medical history.  Adequate rationale has been provided.  The Board notes that the examiner stated that he could not provide an adequate opinion regarding the relationship between a 1983 right hand injury with repair and the Veteran's trigger finger onset in 2005; however, such an opinion is not necessary.  The focus of the medical nexus opinion is to determine whether there is nexus between a veteran's in-service disease or injury and his current condition, not to identify the actual etiology of the condition."  See Allen v. Shinseki,  2011 WL 287155, Vet. App., 2011 (Table)(January 31, 2011), citing Hickson v. West, 12 Vet.App. 247, 253 (1999).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

A disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).
 
Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Veteran testified at the 2012 Board hearing that while onboard ship in service, he was lifting a line and his hand was slammed into a tug boat and "squeezed" until it was almost the "size of a playing card and was all white."  He stated that four of his fingers were pressed against the steel and he was in pain.  He reported that at the USS Repose his hand was examined, he was given salve, his hand was wrapped up, and that he was told to return to see a doctor.  He testified that since then, he has had problems with his hands in cold weather, and that he has problems with pain and gripping.  

In a statement received in August 2009, the Veteran alleged that the during the above noted incident, the mooring line had trapped the four fingers of his right hand, and he "visited sick bay several times and was given aspirin or cream for pain and discomfort; however I continued to have problems with my injured fingers and hand."  He reported that he was refused treatment from the military from 1972 to 1983 and that his treatment was from 1975 to 1977 through a civilian hospital emergency room.  He further stated that the 1983 injury caused by a fall crushed a nerve in the palm of my right hand, not any fingers.

The Veteran's STRs are negative for any injury to the right hand.  The STRs do note that the Veteran had complaints with regard to his left hand getting caught between a heavy line and a bit, and that the hand was examined on the USS Repose that same day.  An STR dated February 28, 1972 reflects that a view of the left hand was performed and the examination was negative.  The Board notes that the Veteran is assumed competent to differentiate between his left and his right hand.  The Board also finds that a medical professional is competent to differentiate between the left and the right hand.  However, for purposes of this claim, and in giving the benefit of the doubt to the Veteran, the Board will assume that, in service, the Veteran complained about his right hand getting caught between a line and a bit, and it was his right hand that was examined and found to have nothing wrong on February 28, 1972.  

The Board finds that despite this concession, the evidence of record is against a finding that the Veteran sustained a chronic injury to his right hand.  As noted above, the records reflect that the Veteran reported an incident with his hand on February 28, 1972.  According to the STRs, the hand was examined; however, they do not reflect that there was any treatment for, or diagnosis of, an injury made at that time.  To the contrary, the STR reflects a negative examination.  The Veteran has contended that the highest-ranking doctor was a corpsman and that he subsequently visited sick bay several times for his injured fingers and hand.  However, the STRs reflect that the negative examination report was by a commissioned officer.  Moreover, the STRs do not support a finding that the Veteran visited sick bay several times for his right hand or fingers.  The STRs reflect that on March 16, 1972, the Veteran sought treatment for an injury of the left thumb while playing basketball the prior evening.  It was noted that it had stiffness and pain.  The Board finds that if the Veteran had sustained an injury to the right hand on February 28, 1972 and had continued symptoms from the injury, it would be less than reasonable for him to be playing basketball two weeks later.  In addition, although the March 16, 1972 STR reflects complaints of the left thumb, it is entirely negative for complaints of the right hand.  The Board finds that it less than credible that the Veteran would have sustained a chronic or significant injury to the right hand and be able to play basketball two weeks later, without having additional complaints. 

An April 1, 1972 STR reflects that the Veteran sought treatment for an upper respiratory infection after being on "mucking detail" in a tank.  The Veteran's service was aboard the USS Tolovana, which was a fleet oiler, as evidenced by the AO in the hull designation.  The Board finds that if the Veteran had continued symptoms with regard to a right hand disability it would be less than reasonable for him to have been involved in manual labor of "mucking", or cleaning out, the oil tanks, four weeks later, especially as he is right handed.  Notably, he sought treatment for an upper respiratory infection after working in the tanks, but not for right hand complaints.   

The Board also finds it significant that between March 1, 1972 and the Veteran's separation in February 1975, the Veteran sought treatment on numerous occasions for a variety of complaints such as injured thumb (March 1972), headache and cold (April 1972), sore right eye (April 1972), supraorbital pain (May 1972), toe nails (August 1972), pain in the Adam's apple area (October 1972), heat rash on the legs (November 1972), pneumonia (December 1972), rash on the legs in the groin area (August 1973), acid indigestion and headache (August 1973), toe nails (September 1973), dull constant pain on inhalation (October 1973)(November 1973)(November 1973), nervousness (January 1974), left knee pain (January 1974), hyperacidity (March 1974), right knee pain (May 1974), sinus congestion (May 1974), dryness and lesions in the corners of his mouth (July 1974), lacerations of the fourth left phalanx (July 1974), sprained ankle (August 1974), fungal rash on feet (September 1974), stomach pains (October 1974), stomach ache (October 1974), stomach pain and chest congestion (November 1974), and diarrhea, chest pain and upset GI system (November 1974).  In sum, he sought treatment on at least 27 occasions in 33 months, and yet none was for the right hand.  The Board finds that if the Veteran had complaints of the right hand, it would have been reasonable for him to have complained of it, and for it to have been noted in the STRs, when he sought treatment for his numerous other complaints. 

A July 1986 report of medical history for enlistment in Air Force National Guard reflects that the Veteran was a letter carrier and was right handed.  He reported that his right hand had been operated on after he received trauma in September 1983 when he was attacked by a dog.  He did not list any injury in service, to include in 1972. 

A December 1986 report of medical history for annual purposes reflects that the Veteran reported that he had had an operation on his right palm at age 31.  (The Veteran was born in January 1952; thus, he was 31 in 1983.  He also wrote "I feel [sic] and crushed a nerve in right palm."  He did not list any injury in service, to include in 1972. 

A January 1988 report of medical history for annual purposes reflects that the Veteran reported that he had carpal tunnel release surgery after falling in 1983.  He did not list any injury in service, to include in 1972. 

A January 1989 report of medical history for annual purposes reflects that the Veteran reported that he had had an operation on his right palm at age 35.  He did not list any injury in service, to include in 1972. 

January 1990, January 1991, and November 1991 Annual Certificates of Physical Condition reflect that the Veteran reported that he did not have any physical defects which he believed might restrict his performance on active duty.  

A January 1993 report of medical history for reevaluation of back surgery reflects that the Veteran reported that he was in "good health except for my back."  The Veteran reported that he had had a right hand operation on August 3, 1983.  He did not list any injury in service, to include in 1972. 

U.S. Department of Labor duty status reports dated in August and December 1992 reflect that the Veteran's job at as a city letter carrier required intermittent simple grasping as necessary, and intermittent fine manipulation of 1-2 hours a day.  A U.S. Department of Labor duty status report dated in August 1993 reflects that the Veteran's job at as a letter carrier required intermittent simple grasping of 6-7 hours a day, and intermittent fine manipulation of 6-7 hours a day.

In 1980, the Veteran filed claims for service connection for a toenail disability, a foot disability, and a nervous condition.  He also noted that he had sought treatment for toenail problems in service, and a skin condition of the hands in service in 1974.  He did not file a claim for a right hand disability of the muscle, nerves, joints, or bones.  The Board finds that if the Veteran had a right hand disability which he believed was causally related to service, it would have been reasonable for him to have filed a claim for it in 1980 when he filed his other claims; he did not.

Private treatment records from 1977 to 1981 are associated with the claims file.  They reflect claims of difficulty swallowing and chest discomfort, skin problems on the toe nails, shaving which causes breaking out, flu-like symptoms, and tonsillitis.  They are negative for complaints of the right hand.  

In a VA Form 21-4138, received in February 1981, the Veteran reported that he had a skin condition.  With regard to this, he noted that he had been treated on Long Beach Red Cross ship USS Repose for nerve problem in hand.  He did not state to which hand he was referring, the reasons for the problem, or whether it resolved.  

In a statement dated in July 1983, the Veteran reported that he was treated for skin irritations on his right hand while in service.  He did not note other symptoms, such as chronic pain, since service. 

In December 1992, the Veteran filed claims for service connection for a left hand injury and a right hand injury. 

In a February 1998 VA Form 21-526, the Veteran filed a claim for his right hand (four fingers) which he contends were "jammed by crushing" in approximately 1972.  He did not report any treatment between 1972 and the next twenty years.

A February 2006 private record from Park Duvalle Community Hospital reflects that the Veteran reported a painful second finger on the right hand and a right ring finger that locks.  

Private records from University Physicians Group - Surgery, dated in May 2006, reflect that the Veteran had RRF (right ring finger) trigger finger.  Private records from University Physicians Associates, dated in May 2006, reflect that the Veteran reported that he had surgery at Jewish Hospital by Dr. Wolf in 1983 due to a crushed nerve in the hand. 

A private record from University Physicians Associates, dated in May 2006 reflects that the Veteran was a right hand dominate male who presented with a right ring finger trigger of six months in duration.  The right ring finger was positive for a "pop" at the A1 pulley.  The Board notes that the A1 pulley is on the upper palm of one's hand.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

A private records from University Physicians Associates, dated in July and August 2006, reflects that the Veteran was a right hand dominate male with a one year history of right ring finger trigger status post two injections.  The right ring finger was positive for a "pop" at the A1 pulley.  

In December 2008, the Veteran reported that he the incident aboard the USS Tolovana has been "causing me problems throughout the years."  He also noted that he had surgery on one finger and may have to have surgery on another finger.  The Board finds based on the record as a whole, to include the STRs, the private 2006 clinical records, and the Veteran's years of post service occupation without clinical complaints, that the Veteran is less than credible with regard to continuity of symptoms of a current disability since service.  

The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  

A third requirement for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that this third requirement for service connection has not been met.  

The claims file includes several clinical opinions.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993) 


In February 2008 correspondence, Dr. J. S. stated as follows:

[The Veteran] has been followed at this clinic since 2005.  I first saw him in February 2006 for a painful hand.  He gives a history of injury handling line in the Navy.  When I examined him, he had a "Trigger Finger" involving the right ring finger.  He had surgery for this in October 2006.  In my opinion any continued stress on his hands could lead to the trigger finger injury, or at least continued to the pathology.

The Board finds that the opinion of Dr. J.S., has little, if any, probative value.  First, there is no competent credible evidence that the Veteran had "continued stress on his hands" in service.  Second, the opinion does not reflect that the clinician was aware that the Veteran had previously had an injury to the hand following a fall, or that he had prior surgery on the hand in 1983, incidents which may be relevant factors as they involved the hand.  Third, the Veteran reported an injury in service; however, the opinion does not reflect what type of injury the Veteran reported.  As is discussed above, the evidence is against a finding that the Veteran had a crushing injury with chronic residuals.  Medical opinions premised upon an unsubstantiated account of a claimant are of no probative value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (The Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).  Fourth, Dr. J.S. stated that continued stress on his hands "could" lead to, or contribute to, a trigger finger injury.  Such an opinion is too speculative in nature to be probative. See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).
 
A January 2009 record from Park Duvalle Community Health Center is also of record.  It reflects that the Veteran reported a hand injury from a line in the Navy and that he had intermittent pain in his hand.  The clinician stated that the Veteran had hand surgery for trigger finger in October 2006 and the clinician "will need to check with hand clinic to get details.  Certainly hand injury while in the service could have been a contributing factor to hand pathology."  The Board finds that this opinion lacks probative value.  First, the opinion does not reflect that the Veteran had previously had an injury to the hand following a fall, or that he had prior surgery on the hand in 1983.  Second, the Veteran reported an injury; however, the opinion does not reflect what type of injury the Veteran reported.  As discussed above, the evidence is against a finding that the Veteran had a crushing injury with chronic residuals.  Third, the report reflects that medical records were not available for review.  Fourth the opinion states that a hand injury "could" have been a contributing factor.  As noted above, medical opinions premised upon an unsubstantiated account of a claimant, or which are speculative in nature, are of no probative value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Reonal v. Brown, 5 Vet. App. 458, 461 (1993). See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).

A November 2009 VA examination report reflects that the Veteran reported that he injured his right hand in a rope pulling accident which involved the 2nd, 3rd, and 4th fingers.  

A June 2012 VA examination report is of record.  It reflects the opinion of the examiner as follows:

This condition did not have it's [sic] onset during active service and is not related to any in-service right hand injury.  Neither is there documentation to support that any right hand injury or disease resulted in a chronically disabling right hand or ring finger condition manifested to a compensable degree during service or within 1 year of seperation [sic].  To the contrary, the veteran was fit for serve duty and fit for 28+years of USPS service as a mail handler.  Record document onset of right 4th finger symptoms in 11/2005.  It is less likely as not that this condition is related to active military service. 

The claims file includes a "buddy statement" from P.J. dated in January 2010, in which P.J. states that he has known the Veteran since sixth grade and he was not stationed with the Veteran after boot camp but communicated with him.  He reported that he "learned he had caught his fingers between a mooring line and steel bit and the Navy did nothing about it."  

The claims file also includes a "buddy statement" from J.P. dated in January 2010, which states that he started working with the Veteran in 1976 at the United States Postal Service.  He reported that the Veteran has had numerous complaints about his hands and that these were injuries that he suffered while in service.  

P.J. and J.P. have not been shown to have the training, experience, or education necessary to make clinical diagnoses and etiology opinions with regard to the Veteran's specific diagnosis.  In addition, neither individual has averred that he witnessed the incident with the Veteran's hand or saw any injury while the Veteran was in active service.  Thus, their opinions lack probative value. 

The Board finds that the STRs and the 2006 clinical records which note a recent onset with regard to the trigger finger, were made contemporaneous to treatment and not for purposes of compensation; thus, they are more probative than the Veteran's statements that he has had pain since service.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  

The Veteran is competent to relate his symptoms, such as pain.  The Veteran has stated that his fingers were crushed and that is the cause of his "trigger finger" disability and that it is not due to a palm injury in 1983; however, the clinical records reflect that the Veteran's trigger finger was due to a disability at the A1 pulley in the palm of the hand.  The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation of his current hand and/or finger disability which involves the onset of symptoms decades after a remote incident.  Moreover, the opinion of the VA clinician, who has medical education, training, and experience, is more probative than that of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011). See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

In sum, the Board finds that, while the Veteran's right hand may have been caught between a line and bit in service, the incident did not result in a chronic injury.  The competent credible evidence of record is against a finding that the Veteran has a right hand disability, or residuals of right ring finger surgery, due to service.  In addition, as service connection has not been established for a right hand disability, service connection for a right finger disability secondary to a right hand disability is not warranted as a matter of law.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 

ORDER

Entitlement to service connection for right hand disability is denied. 

Entitlement to service connection for residuals of right ring finger surgery, to include as secondary to right hand trauma is denied.




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


